KRUEGER, Judge.
The appellant was tried and convicted of the offense of robbery, and his punishment assessed at confinement in the state penitentiary for a term of seven years.
The record is before us without a statement of facts or bills of exception. No defect either in the indictment or procedure, has been pointed out or has been perceived. No question is presented for review.
*1118The judgment and sentence are improperly entered in that they fail to take note of the Indeterminate Sentence Law as set forth in article 775, O. O. P. 1925. The judgment and sentence will he reformed in that particular so as to declare that the appellant shall be' confined in the penitentiary for a period of not less than five nor more than seven years.
As reformed, the judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined “by the judges of the Court of Criminal Appeals and approved by the court.